PER CURIAM.
Upon reading the stipulation made and entered into by the above named parties, through their respective attorneys, and filed in this court, and in accordance with said stipulation,
It is now ordered by this Court that the above and foregoing proceeding be, and the same is hereby, remanded to the said Board of Tax Appeals for further proceedings in accordance with the Provisions of Section 214 of the Revenue Act of 1939
And it is further ordered by this Court that the mandate in this cause issue forthwith to the said Board ,of Tax Appeals.